Name: Commission Regulation (EEC) No 3894/92 of 23 December 1992 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1993 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 392/17 COMMISSION REGULATION (EEC) No 3894/92 of 23 December 1992 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1993 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 12 (6) thereof, Whereas Article 12 of Regulation (EEC) No 3759/92 provides for the payment of financial compensation to producers' organizations which intervene, on certain conditions, in respect of the products listed in Annex I (A) and (D) to that Regulation ; whereas the amount of such financial compensation must be reduced by standard values in the case of products intended for purposes other than human consumption ; Whereas Commission Regulation (EEC) No 1 501 /83 (2) specifies the ways in which the products withdrawn must be disposed of ; whereas the value of such products must be fixed at a standard level for each of these modes of disposal, taking into account the average receipts which may be obtained from such disposal ; Whereas, on the basis of the relevant information on this value, it should be fixed for the 1993 fishing year as shown in the Annex hereto ; Whereas, pursuant to Article 7 of Commission Regulation (EEC) No 3902/92 (3), the body responsible for payment of the financial compensation is that of the Member State in which the producers' organization was recognized ; Whereas the standard value deductible should therefore be the value applied in that Member State ; Whereas the abovementioned provisions are equally applicable to the advance on the financial compensation provided for in Article 6 ( 1 ) of Regulation (EEC) No 3902/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be for the 1993 fishing year as shown in the Annex hereto for each of the uses indicated therein. Article 2 The standard value to be deducted from the financial compensation and the advance pertaining thereto shall be that applied in the Member State in which the producers' organization was recognized. Article 3 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1992. For the Commission Manuel MARtN Vice-President (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 152, 10 . 6. 1983 , p. 22 . (3) See page 35 of this Official Journal . No L 392/18 Official Journal of the European Communities 31 . 12. 92 ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) herring of the species Clupea harengus and mackerel of the species Scomber scombrus and Scomber japonicus :  United Kingdom, Denmark 45  Germany, Spain 40  other Member States 15 (b) for shrimps of the species Crangon crangon :  all Member States 10 (c) for other products :  United Kingdom, Denmark 35  France, Germany 5  other Member States 15 2. Used otherwise than as under animal feed (bait included) : (a) Sardines of the species Sardina pilchardus and anchovy (Engraulis spp.)  France 10  other Member States 25 (b) for other products :  Germany, the Netherlands, France 50  Ireland, United Kingdom 15  other Member States 40 3. Used for purposes other than animal feed 0